 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnglish Brothers Pattern and Foundry and Ware-house Union Local 6, International Longshore-men's and Warehousemen's Union. Case 32--CA-2182December 23, 1980BY CHAIRMAN FANNING AND MEMBERSJENKINS AND ZIMMERMANOn August 21, 1980, Administrative Law JudgeMichael D. Stevenson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed limited exceptions and a supportingbrief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order, as modified herein.AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraphs 7 and 9of the Administrative Law Judge's Conclusions ofLaw:"7. By polling employees on October 8, 1979, byasking them to raise their hands if they wanted theUnion, and thereafter polling individual employeesat their work stations, Respondent interrogated itsemployees for the purpose of undermining supportfor the Union and thereby violated Section 8(a)(l)of the Act."9. All production, maintenance, and warehouseemployees, including shipping and receiving clerks,employed by the Employer at its Hayward, Cali-fornia, facility, excluding office clerical workers,salesmen, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act."AMENDED REMEDYWe are of the opinion, in agreement with theGeneral Counsel, that the policies of the Act willbest be effectuated if the notice which RespondentI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The General Counsel requests that an additional instance of pollingbe found and included in the Conclusions of Law. This polling occurredat the employee meeting held by Clyde English shortly before the indi-vidual polling of employees at their work stations concerning their unionsentiments. Both polls indicated majority support for the Union, havebeen litigated here, and are binding upon Respondent We amend theConclusions of Law accordingly253 NLRB No. 67is required to sign and post includes an introduc-tory paragraph explaining to employees by whatprocess their rights have been upheld, and that it isappropriate to post the notice in Spanish as well asEnglish.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,English Brothers Pattern and Foundry, Hayward,California, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph l(d):"(d) Polling employees at group meetings, aswell as polling individual employees at their workstations, for the purpose of determining their sup-port for the Union without adequate safeguardsand for the purpose of undermining support for theUnion."2. Substitute the following for paragraph l(e):"(e) Failing or refusing to recognize and bargaincollectively concerning rates of pay, wages, hours,and other terms and conditions of employmentwith Warehouse Union Local 6, InternationalLongshoremen's and Warehousemen's Union, asthe exclusive representative of its employees in thefollowing appropriate unit:All production, maintenance and warehouseemployees, including shipping and receivingclerks, employed by the Employer at itsHayward, California, facility; excluding officeclerical workers, salesmen, guards and supervi-sors as defined in the Act."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amend-ed, gives all employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choice530 ENGLISH BROTHERS PATTERN AND FOUNDRYTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT coercively interrogate em-ployees concerning their union activities.WE W. NOT threaten employees withplant closure as a means of defeating theUnion.WE WILL NOT suggest that benefits wouldbe increased and solicit grievances for the pur-pose of undermining support for the Union.WE WILL NOT poll employees, either atgroup meetings or on an individual basis attheir work stations, as to their support for theUnion without adequate safeguards and for thepurpose of undermining support for the Union.WE WILL NOT fail or refuse to recognizeand bargain collectively concerning rates ofpay, wages, hours, and other terms and condi-tions of employment with Warehouse UnionLocal 6, International Longshoremen's andWarehousemen's Union, as the exclusive repre-sentative of all the employees in the bargainingunit described below.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, recognize and bar-gain collectively with the above-named Union,as the exclusive representative of all the em-ployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production, maintenance and warehouseemployees, including shipping and receivingclerks, employed by the Employer at itsHayward, California, facility; excludingoffice clerical workers, salesmen, guards andsupervisors as defined in the Act.ENGLISH BROTHERS PATTERN ANDFOUNDRYDECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was heard before me at Oakland, California, onApril 29, 1980,1 pursuant to an amended complaintI All dates herein refer to 1979 unless otherwise indicatedRelations Board for Region 32 on April 24, 1980,2 andwhich is based on a charge filed by Warehouse UnionLocal 6, International Longshoremen's and Warehouse-men's Union (herein called Union) on October 11. (Afirst amended charge was filed on October 12 and asecond amended charge was filed on November 30.) Thecomplaint alleges that Respondent English Brothers Pat-tern and Foundry (herein called Respondent) has en-gaged in certain violations of Section 8(a)(l) and (5) ofthe National Labor Relations Act, as amended (hereincalled the Act).IssuesWhether Respondent restrained and coerced its em-ployees in the exercise of their Section 7 rights by com-mitting the following acts in violation of Section 8(a)(1)of the Act:(a) By interrogating its assembled employees concern-ing their support for and activities on behalf of theUnion;(b) By individually polling its employees as to whetherthey had designated the Union as their collective-bar-gaining representative;(c) By promising its assembled employees increasedbenefits and wages in order to discourage support for theUnion;(d) By threatening its assembled employees with plantclosure before Respondent would deal with the Union;(e) By refusing to recognize and bargain with theUnion as the collective-bargaining representative of unitemployees when Respondent was under a legal duty todo so. (This also in violation of Section 8(a)(5) of theAct.)All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent admits that it is a California partnershipengaged in the manufacture of wood and metal patternsand aluminum, bronze, and brass castings, and having itsplace of business located in Hayward, California. It fur-ther admits that during the past year, in the course andconduct of its business, it has sold and sent goods orservices valued in excess of $50,000 to customers or busi-ness enterprises within the State of California, which cus-2 The original complaint was filed on November 30. After the hearinghad begun, counsel for Respondent represented that he had received hiscopy of the amended complaint only day before the hearing althoughhe had received telephone notice from the General Counsel a few daysbefore No claim was made that Respondent was not ready for hearingWhile suggesting that counsel for Respondent file a written answer to theamended complaint. I did not require him to do so and he has not doneso His oral amendment to the original answer may stand without preju-dice.531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtomers or business enterprises themselves meet one of theBoard's jurisdictional standards, other than the indirectinflow or indirect outflow standards. Accordingly itadmits, and I find, that it is an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. I'HE LABOR ORGANIZATION INVOI.VEDRespondent admits, and I find, that Warehouse UnionLocal 6, International Longshoremen's and Warehouse-men's Union is a labor organization within the meaningof Section 2(5) of the Act.111. 'I'HE AI.LEGED UNFAIR LABOR PRACTICESA. The FactsSince 1946, Ernie English owned and operated a smallfoundry in Hayward, California. Over the years his son,Clyde English, worked in the business, and about 3 yearsago Clyde joined his father as a partner on a full-timebasis. Respondent's production employees are all youngMexican males who speak little or no English and havelimited educations. Their testimony, as reflected below,was given through an interpreter. The parties agreed andstipulated at the hearing that as of October 8, the follow-ing production, maintenance, and warehousing persons(hereafter P, M, & W) were employed by Respondentand that these employees constituted an appropriate unitfor purposes of collective bargaining:Jose AriasGorge CardenasSergio GonzalezAlfredo InguansoJose InguansoRichardo RamirezFrancisco ReynosaJuan VillalpandoMiguel Felix.Beginning in early to mid-September, or before, Re-spondent's production employees began to discuss amongthemselves a perceived lack of fringe benefits and lowwages. One of their number, Sergio Gonzalez, an em-ployee of Respondent for about 3 months, had a brother-in-law who worked elsewhere and was a member of theUnion. Sometime in mid-September, Gonzalez went withhis brother-in-law to the union hall in Oakland whereGonzalez met Felix Rivera, an organizer, and RobertoFlotte, union business agent. It was explained to Gonza-lez that in order to bring in the Union as collective-bar-gaining representative, he and other employees wouldhave to sign union authorization cards. Flotte also toldGonzalez at this time that if he and the other employeeswanted the Union, they should all return to the unionhall to sign the cards. Accordingly, about 2 weeks later,Gonzalez returned to the union hall with six of hisfellow employees, Arias, Reynosa, two Inguanso broth-ers, Ramirez, and Cardenas. Gonzalez had explained tothe others the purpose of the cards and four of his co-workers signed at the union hall and three signed later atthe home of Arias. This was done because the Union didnot have sufficient cards for all seven at the time Re-spondent's employees went there. I find that all sevensigned the cards because they wanted the Union to betheir collective-bargaining representative.The cards were printed in English only and read:I designate the Warehouse, Processing & AlliedWorkers, Local No. 6, I.L.W.U. as my bargainingagent with the company on wages, hours, andworking conditions.The cards then contained lines for [printed] name, ad-dress, phone, date, name of employer, and signature.Five of the persons who signed cards testified at thehearing and I am fully satisfied that they as well as theothers understood clearly the purpose of these cards.The employees were particularly concerned about medi-cal benefits because the wife of one of their number, Al-fredo Inguanso, had incurred large maternity expensesnot covered by any medical insurance plan.It was also stipulated between the parties that, on Oc-tober 5, Ernie English received a verbal telegram overthe telephone from the Union stating that it representeda majority of Respondent's P, M, & W employees andrequesting that Respondent bargain over wages, hours,and working conditions. It was further stipulated that onOctober 6, Respondent actually received the telegram re-ferred to above.On October 8, Rivera and Flotte went to Respondent'splace of business and talked to Clyde English. The unionofficials again stated that they represented a majority ofRespondent's P, M, & W employees and that they wereready to sit down and negotiate a contract. English re-sponded to this by saying, "Well, we are under a union.We have a union here." The basis for this statement wasthe fact that two patternmakers and Clyde English him-self, all outside the unit, were members of the pattern-makers' union. Rivera replied to the English statementthat, to the best of his knowledge, this was not true. Thetwo union officials then left and while outside greetedseveral of Respondent's employees who had previouslysigned union authorization cards and were then on cof-feebreak. Upon conclusion of the coffeebreak, ClydeEnglish called a meeting of his P, M, & W employees inthe shop. The parties sharply dispute what occurred atthis meeting.All agree that Clyde English first directed that all ma-chines be turned off. Then he called Letitia Anguiano, abilingual secretary, to translate from English to Spanishand vice versa. English had used Anguiano before ontwo or three occasions to interpret between himself andthe employees, and her method, while not perfect, wasadequate. She did not perform simultaneous translation,but rather one or two sentences or phrases at a time. An-guiano, a current employee of Respondent, testified atthe hearing, but was of little value in resolving the con-flicts in testimony. Basically, Anguiano testified that shecould not remember what was said either by Clyde Eng-lish or by the employees.Other witnesses, however, claimed to remember whatwas said at the meeting. The General Counsel presentedGonzalez, Cardenas, Arias, Ramirez, and Reynosa aswitnesses. None of the witnesses were currently em-ployed by Respondent. All of them testified to what theyheard Anguiano say in Spanish as a translation of the re-marks of Clyde English to the assembled employees.532 ENGLISH BROTHERS PATTERN ANI) FOUNDRYGonzalez testified that Anguiano said the employeesshould not think about the Union coming in. Anyonewho did not want to work should tell him. Then the fol-lowing question and answer occurred at the hearing:Q. [By the General Counsel] During the meetingat any point do you recall that the employees raisedtheir hands?A. [By Gonzalez] Yes. He [English] asked uswhether we wanted the Union and he said thatwhoever wanted the Union should lift his hand alittle bit. And we all raised it just a little bit, verylow.Gonzalez testified that seven employees raised theirhand-presumably the same seven who had signed thecards. On cross-examination, Gonzalez added to his rec-ollection of the meeting. English began by asking whohad called in the Union, but nobody responded. Stilllater, on redirect examination, Gonzalez testified that, atone point, English said he would close the plant beforegiving in to the Union.3The next witness, Cardenas, also testified about themeeting and, like Gonzalez, testified that English askedemployees to raise their hands if they wanted a union.Then English added that the Union would not come inand that he would close his business before he wouldgive money to the "government."Cardenas concluded histestimony by relating additional comments of English totell the Union not to come in if employees wanted moremoney. The witnesses Arias. Ramirez, and Reynosa alsotestified and generally supported the accounts of the firsttwo witnesses.For Respondent, Ernie English, who was present forthe meeting, did not testify, but Clyde English did.Called both as an adverse witness and as a witness in Re-spondent's case-in-chief, English testified that he told theassembled employees that he had no objection to theUnion, that he did not care who called the Union, butasked, "What seems to be the problem?" One of the em-ployees mentioned that they had no medical benefits andEnglish replied that he was working on a plan, but thatit would take additional time. Then English asked hisemployees whether they wanted some form of profit-sharing, saying further that Respondent might provideprofit-sharing at a later date. English further testifiedthat, a week before the meeting, he had arranged for awage increase for the P, M, & W employees, but it hadnot been announced generally. English mentioned it atthis meeting. Only two employees, Jose Inguanso, and aforeman, Villalpando, allegedly knew about the raise.Neither of these persons testified, Inguanso because hewas in Mexico at the time of the hearing and Villalpandofor unexplained reasons. In addition, neither payroll re-cords nor any other business records were offered byRespondent. In continuing his testimony, English deniedasking employees to raise their hands or threatening toclose down the plant. He did admit saying to employees,3 Anguiano used the Spanish word for "government" instead of"union." But Gonzalez testified that he and everyone else knew what shemeant to say as a translation of English's remarks."What are you trying to do, close the plant down orwhat?"After the meeting ended, English had short conversa-tions with several of the employees individually. Al-though English did not use an interpreter, he was able tocommunicate. Again the content of the conversations isdisputed. All the employee witnesses testified that Eng-lish came up to them as they were working and askedthem if they wanted the Union. All answered that theydid. English, while admitting that he contacted the em-ployees, testified that he asked only whether the individ-ual thought it was a "bueno" [good] union. Englishdenied that what he did constituted polling his employ-ees.B. Discussion and Analysis4I begin by resolving all conflicts in the testimonyagainst Clyde English. I find him to be a less crediblewitness than the five former employees. In reaching myconclusion, I note that neither Gonzalez nor Cardenashad mentioned to a Board agent English's statementasking all employees who wanted the Union to raisetheir hands. In addition, Anguiano did not recall employ-ees raising their hands. Yet, these discrepancies are notsufficient to convince me that English did not make thestatement. First, Arias, Reynosa, and Ramirez were notimpeached on this point.5Next, Anguiano was not acredible witness. Of all the employee witnesses involvedin the meeting of October 8, she was the only one stillemployed there. Her testimony that she was unable toremember any of the conversation in which she acted asinterpreter is totally incredible. Finally, I believe the fiveemployees and disbelieve English because the undisputedevidence clearly shows a course of action to defeat theUnion by coercing employees into retreating from theirdesire to have the Union represent them.6This course ofconduct becomes more meaningful when first examinedin light of surrounding circumstances.English called a meeting of employees during work-time immediately after the two union officials had madetheir demand for recognition and for bargaining. Nogroup meetings of employees had ever been held before.4 I agree with the General Counsel that Anguiano, in interpreting tothe assembled employees, acted as agent of Respondent. As the Boardstated in Community Cash Stores. Inc., 238 NLRB 265 (1978), affd. 603F2d 217 (4th Cir 1979), "The critical issue in making this determination[whether an employee, not an acknowledged supervisor acted as a Re-spondent's agent]l is whether under all the circumstances [the employeewould reasonably believe that the employee was reflecting companypolicy, and speaking and acting for management." Based on Anguiano'sactions here, there can be little doubt that employees reasonably believedthat she spoke and acted for management.s Respondent mistakingly argues in its brief that none of the five wit-nesses had previously mentioned that they were asked to raise theirhands. In addition, I find, contrary to Respondent's claim, that seven ofthe employees raised their hands in response to the question As towhether English observed the raised hands. this is less clear, but also in-material6 In addition. Respondent's unexplained failure IIo call Ernie English. partner in the business. and a witness to the October 8 meeting. createsan adverse inference that his testimony would support the General Counsel's case. See artin Luther King. Sr. Nursing Center. 231 NRB 15{1977) (failure of employer to produce material ilness): rodm(xrLumber Compunv. 227 NLRB 1123, 1130 (1977) (failure of employer toproduce witness to corroborate denials)53 3 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnglish directed that all machines be turned off and pro-duction was halted for the duration of the meeting.7Im-mediately before this meeting, Respondent's P, M, & Wemployees had been on a coffeebreak. They saw andspoke to the two Spanish-speaking union officials whohad just left the building after having spoken to ClydeEnglish. This then is the background for the meeting andI turn to the individual violations alleged by the GeneralCounsel.1. Unlawful interrogationThe credited testimony indicates that English beganthe meeting by asking who had called in the Union. Thefact that no one responded to this question is itself evi-dence of its coercion.8Later, English asked all whowanted the Union to identify themselves by raising theirhands. This time several of the employees responded, butcautiously, as reflected by the testimony of Gonzalez re-lated in "The Facts." The test applied in determiningwhether a violation of Section 8(a)(1) of the Act has oc-curred is "whether the employer engaged in conductwhich, it may reasonably be said, tends to interfere withthe exercise of employee rights under the Act."9Apply-ing this test, I find that Respondent, by interrogating itsemployees as set forth above, has interfered with, re-strained, and coerced its employees in the exercise of itsSection 7 rights. My conclusion here is supported by thelack of any legitimate reason for the questioning of em-ployees.10In addition, English, while interrogating em-ployees, gave them no assurances against reprisals. "2. Threats to close the plantThe interrogation discussed above was not only coer-cive when considered in the context of the uniondemand for recognition and bargaining but was also ac-companied by English's threat to close the plant beforegiving in to the Union. This threat is itself a violation ofSection 8(a)(l) of the Act.12In this respect, I agree withthe General Counsel that even accepting English's ver-sion of what was said, "What are you trying to do, closethe plant?" in the context of discussing the union petitionand what employees wanted from English, would requirethat a violation be found. This is so because he is clearlyconveying to employees that by going to the Union, theyrisked having the business closed.' 3I Gonzalez testified that the meeting lasted about 1-1/2 hours. I believethis estimate to be exaggerated. However, a small business can ill affordany lost production time. Therefore, the length of the meeting, as well asits content, served to emphasize Respondent's purpose-which I find tobe to erode support for the Union.0 H Restaurant, Inc., trading as The Backstage Restaurant, 232NLRB 1082 (1977).9 Electrical Fillings Corporation, a Subsidiary of I-T-E Imperial Corpora-tion, 216 NLRB 1076 (1975).10 See Jefferson National Bank, 240 NLRB 1057 (1979); World WidePress, Inc., 242 NLRB 346 (1979).d N.L.R.B. v. Cement Transport, Inc., 490 F.2d 1024, 1028 (6th Cir.1974), cert. denied 419 U.S. 828 (1974).12 N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 618-620 (1969);Keeshim Charter Service. Inc., 250 NLRB 780 (1980).Is Winn-Dixie Stores, Inc., 236 NLRB 1547, 1550 (1978).3. Increased benefits and solicitation of grievancesIn this area there is little conflict between English andhis employees. English testified that in attempting to findout what the employees wanted, he raised the questionof profit-sharing. I credit this portion of English's testi-mony and find that it violates the Act. He was clearlyindicating that if this is what it took to keep the Unionout, he would consider it.As to wages, English asked whether this is what theemployees wanted. This time, however, he had some-thing positive to offer, claiming that the decision to raisewages had been made "a week before any of this hap-pened." English was apparently referring to a weekbefore October 5, his first official notice of union activi-ties. Respondent had the burden of proof to show that awage increase had been decided upon prior to the criti-cal period when it was announced. Two persons alleged-ly knew about it: one was in Mexico and the other, aforeman, did not testify for unexplained reasons. Also,Ernie English did not testify and no payroll or otherbusiness records were introduced to show when the raisein pay was decided upon. Accordingly, I find that thepurpose of mentioning it to the assembled employees wasto persuade them that a union was not necessary for in-creased benefits, because only the Employer had the nec-essary power. This violates Section 8(a)(l) of the Act.t4I also find that English told the employees that morewages would come only if the Union was kept out. Thisis still another violation of Section 8(a)(l).The solicitation of employee grievances after a union'sdemand for recognition and for bargaining accompaniedby a promise, express or implied, that the grievances willbe remedied is a violation of the Act. The essence ofsuch a violation is not the solicitation of grievances itself;rather, it is the promise to correct them, either express orinferred from the solicitation. 5 Such conduct constitutesan unlawful restraint upon and interference with the em-ployee's self-organizational rights guaranteed under theAct because implicit therein is the promise that benefitswill be awarded to them by their employer so long asthey are not represented by a labor organization and be-cause it tends to frustrate the employees' organizationalefforts by showing them that union representation is un-necessary. Thus, when Respondent herein, in response tothe Union's demand for recognition and for bargaining,solicited grievances from its employees and then indicat-ed that it would or might satisfy their demands, it violat-ed Section 8(a)(l) of the Act.t4. The Employer's post-meeting poll of employeesIt is undisputed that after the above-discussed meetingwith employees ended, they returned to work. Shortly4 For the same reasons, I find that English's promise to have medicalbenefits in December or January is not supported by evidence that it hadbeen arranged before the employer learned of the union activity and istherefore violative of Section 8(a)(1).if The Stride Rite Corporation, 228 NLRB 224 (1977). Campbell SoupCompany, 225 NLRB 222 (1976); Uarco Incorporated, 216 NLRB 1 (1974).16 N.L.R.B. v. Exchange Parts Company, 375 US. 405, 409-410 (1964).McMullen Corporation d/b/a Briarwood Hilton, 222 NLRB 86 (1976); Te-ledyne Dental Products Corp., 210 NLRB 435 (1974).534 ENGLISH 3ROTIiERS PATTERN AND FOUNDRYthereafter, English had a brief conversation with each athis work station. The parties dispute what was said, but Icredit the employees' version. English asked each of thefive whether they wanted the Union and each of themsaid they did. English testified that he may have talkedto five employees. Thus, there is no disagreement that amajority of the unit was contacted. I find that a majoritywas polled.The General Counsel correctly states that there is aduty on an employer to bargain following a demand forrecognition. He may demand an election or agree withthe Union on some alternative means to resolve the issue.The Supreme Court stated in N.L.R.B. v. Gissel PackingCo., Inc., 395 U.S. 575, 594 (1969):Thus, an employer can insist that a union go to anelection, regardless of his subjective motivation, solong as he is not guilty of misconduct; he need giveno affirmative reasons for rejecting a recognition re-quest, and he can demand an election with a simple"no comment" to the Union. The Board pointedout, however, that an employer could not refuse tobargain if he knew, through a personal poll for in-stance, that a majority of his employees supportedthe Union ....In this case, after the two union organizers made ademand for recognition on October 8, English never in-dicated any doubt as to the majority status of the Union,never asked for an election, never made a "no com-ment." Instead, I find that he told the organizers that theemployees already had a union there. This is some evi-dence of Respondent's bad faith since there was no unionthere. However, after Respondent's poll of the afternoonof October 8, there was evidence of majority support forthe Union and Respondent cannot now disavow theresult of its poll. In Direct Image Corporation of NewYork. a subsidiary of Direct Image Corporation, 233NLRB 365 (1972), the Board affirmed a finding that therespondent there was legally bound by the results of thepoll and was obligated to comply with the Union'sdemand for exclusive recognition and bargainingrights. 17 Because Respondent failed to do this, I find thatit violated Section 8(a)(5) of the Act. The General Coun-sel has shown majority support for the Union not only asa result of the poll, but also as a result of a majority ofemployees signing union authorization cards.The polling of employees under the circumstances ofthis case has a second undesirable result for Respondent,i.e., a violation of Section 8(a)(1) of the Act.'8In this re-spect, I note that English was no low-level supervisor,but rather, a partner and co-owner of Respondent, andson of the other owner. Moreover, the individual pollwas taken after a group meeting, at which English indi-cated in unmistakable terms, his opposition to the Union.His attitude toward the Union transcended the languagebarrier. I find that Respondent failed to observe theStruksnes guidelines, supra, which might have prevented17 See also Sullivan Electric Company. 199 NLRB 809. 810 (1972),where the Board said, "An employer cannot disclaim the results [of thepoll] simply because he] finds them distasteful."18 Struksnes Construction Co.. Inc., 165 NLRB 1062 (1967)an 8(a)(1) violation here. That is, Respondent gave no as-surances against reprisal nor did he use a secret ballot.'9I find also that the purpose of the poll was not to deter-mine the truth of a union's claim of majority-Respond-ent never indicated such doubt and, in any event, wouldhave confirmed it at the first meeting-but rather thepurpose was to coerce and intimidate employees in theexercise of their Section 7 rights. Finally, I find that Re-spondent has engaged in other unfair labor practices asfound herein and otherwise created a coercive atmos-phere. Thus, the evidence fully supports the finding ofan 8(a)(l) violation.After reviewing the record, I am convinced that a bar-gaining order is warranted in this case. First, Respondentthreatened to close its plant before it would bargain withthe Union. I agree with the General Counsel that thisalone is sufficiently serious to warrant a bargainingorder.20In addition, on October 8, Respondent madepromises of increased wages and benefits. This, togetherwith Respondent's other unfair labor practices, has atendency to undermine majority strength and impede theelection processes.tThe evidence regarding the unionauthorization cards and the poll shows employee major-ity support for the Union.22I agree with the GeneralCounsel that by taking the poll under the circumstancesof this case, Respondent waived its right to an NLRBelection and is bound by the results of the poll.23IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's oper-ations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening commerce and the free flowthereof.'" Compare Offner Electroncs, Inc., 127 NLRB 991 (1960).20 Jimmy-Richard Co.. Inc., 210 NLRB 802, 808 (1974), enfd. 527 F.2d803 (D.C. Cir. 1975).2' Stanley M Feil. Inc., 250 NLRB 1154 (1980). citing .VL.R.B. Gissel Packing Co.. Inc., 395 U.S 575, 614 (1966).12 Cf. Brooks Cameras, Inc., 250 NLRB 820 (1980).13 Neither party has raised the issue of employee turnover in this caseas affecting my recommended bargaining order. Therefore, extensive dis-cussion is not warranted. However, I have carefully read the case of Peo-ples Gas System, Inc. v. NL R.B., 629 F.2d 35 (D.C. Cir 1980), where,because of employee turnover, the court refused to enforce a bargainingorder in a refusal-to-bargain case involving a company's alleged good-faith doubt of an incumbent union's majority status Although I ambound by the Board's decision In Peoples Gas, I cannot believe that theD.C Circuit or any other circuit would refuse to enforce a bargainingorder in the present case despite the evidence showing in the approxi-mate 10 months' time since the Union's demand, apparently six of thenine unit members are no longer employed by Respondent The basis forthis finding is: (1) the lack of evidence showing that any new employeesas may have been hired did not desire union representation in the sameproportion as the former employees; (2) the necessity to deter employersfrom committing unfair labor practices like those committed here; (3) theUnion, as an innocent party, should not be put to the burden of an elec-tion when they had a right to recognition as of October 8; and (4) otherfactual differences which distinguish Peoples Gas from the instant case. Inconclusion. I note that, initially, the General Counsel attempted to in-clude with this case an issue regarding Respondent's layoff of employeesHowever, insufficient evidence was found during the preliminary investi-gatiln to support this allegation and it was not included In the complaint535 DECISIONS OF NAITIONAL LABOR RELATIONS BOARDCONCI.USIONS OF LAW1. Respondent, English Brothers Pattern and Foundry,is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Warehouse Union Local 6, International Longshore-men's and Warehousemen's Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Anguiano, in interpreting to the assembled employ-ees, acted a an agent of Respondent.4. By interrogating employees concerning their unionactivities and sympathies, Respondent violated Section8(a)(l) of the Act.5. By threatening to close its plant before it would bar-gain with the Union, Respondent violated Section 8(a)(l)of the Act.6. By suggesting that benefits would be increased andby soliciting grievances for the purpose of underminingsupport for the Union, Respondent violated Section8(a)(1) of the Act.7. By polling employees for the purpose of undermin-ing support for the Union, Respondent violated Section8(a)(1) of the Act.8. By refusing to recognize and bargain with theUnion after determining said Union had majority supportof Respondent's employees, Respondent violated Section8(a)(5) of the Act.9. The following P, M, & W employees of Respondentor their replacements constitute a unit appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act:Jose AriasGorge CardenasSergio GonzalezAlfredo InguansoJose InguansoRichardo RamirezFrancisco ReynosaJuan VillalpandoMiguel Felix10. The above-named labor organization is, and hasbeen since October 8, the exclusive bargaining repre-sentative of all employees in the appropriate unit withinthe meaning of Section 9(a) of the Act.11. By failing and refusing to recognize and to bargainwith the Union on and after October 824 as the exclusiverepresentative of the employees in the appropriate unit,Respondent has violated Section 8(a)(5) and (1) of theAct.12. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.I shall also recommend that, upon request, Respondentbe ordered to recognize and bargain with the Union asthe exclusive representative of all employees in the stipu-lated, appropriate unit.24 Peerless of Amernca. Incorporalted, 198 NLRB 982, 984 (1972).Finally, in view of the egregious nature of Respond-ent's unlawful conduct directed at its employees becauseof their union-related activities, I find that Respondent'sconduct demonstrates a general disregard of its employ-ees' fundamental statutory rights and warrants a broadremedial order. See Hickmott Foods, Inc., 242 NLRB1357 (1979).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, I hereby issue the followingrecommended:ORDER25The Respondent, English Brothers Pattern and Found-ry, Hayward, California, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning union activi-ties.(b) Threatening employees with plant closure beforeRespondent would bargain with the Union.(c) Suggesting that benefits would be increased and so-liciting grievances for the purpose of undermining sup-port for the Union.(d) Polling employees as to their support for theUnion, without adequate safeguards and for the purposeof undermining support for the Union.(e) Failing or refusing to recognize and bargain collec-tively with Warehouse Union Local 6, InternationalLongshoremen's and Warehousemen's Union, as the col-lective-bargaining representative of the following-namedemployees or their replacements in the stipulated P, M,& W unit:Jose AriasGorge CardenasSergio GonzalezAlfredo InguansoJose InguansoRichardo RamirezFrancisco ReynosaJuan VillalpandoMiguel Felix(f) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action, which will ef-fectuate the policies of the Act:(a) Upon request, bargain with the Union as the exclu-sive representative of all employees in the appropriateunit with respect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its business copies of the attached noticemarked "Appendix."26Copies of said notice, printed25 In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived fr all purposes.2h In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.536 ENGLISH BROTHERS PATTERN AND FOUNDRYboth in English and Spanish27on forms provided by theRegional Director for Region 32, after having been dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by Respondent for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-27 Caprkico Refavturanr. Inc., 24q N.RB 68hR5, fn 3 (1980)tices are not altered, defaced, or covered by any othermaterial. In addition, Respondent shall send a copy ofsaid notice by mail to the last known address of each andevery member of the stipulated unit, who for any reasonis not currently employed at Respondent on either a per-manent or temporary basis.28(c) Notify the Regional Director for Region 32. inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.' I. a it n 2537